EXHIBIT AMENDED AND RESTATED BYLAWS OF FROZEN FOOD EXPRESS INDUSTRIES, INC. ARTICLE I OFFICES Section 1. REGISTERED OFFICE AND AGENCY. The registered office of the Corporation shall be at 1145 Empire Central Place, Dallas, Texas, 75247. The name of the registered agent at such address is Stoney M. Stubbs. Section 2. OTHER OFFICES. The Corporation may have, in addition to its registered office, offices and places of business at such places, both within and without the State of Texas, as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE
